The opinion of the Court was delivered by
Sergeant, J.
The general rule is that a recital of a fact or conveyance in a deed is evidence against the grantor and all persons claiming by title derived from him subsequently, but is not evidence against a stranger or other person who claims by title derived from the grantor before the -deed containing such recital. Penrose v. Griffith, (4 Binn. 231); Garwood v. Dennis, (4 Binn. 327); Morris v. Vanderen, (1 Dall. 67). This rule applies, however, only to recent conveyances, for there is an exception to it in the case of an ancient deed containing a recital, where the possession has accompanied such deed. And this is analogous to the rule which prevails in other cases; as, for instance, that a deed more than thirty years old, accompanied by possession, proves itself; for by a lapse of time not only are the ordinary modes of proof decayed and gone, but the circumstance of accompanying posses*193sion under the deed raises the presumption that it was valid and effectual, and the title good, or it would in all human probability have been contested. Thus in Doe v. Phelps, (9 Johns. 169); and Doe v. Campbell, (10 Johns. 475), an ancient deed, with which the possession corresponded, contained a recital of a power of attorney, which was necessary to give the deed validity; it was held that the due execution of the power of attorney must be presumed. In deeds there are often recitals of marriages, births, or deaths without issue, and other facts incident to the conveyance, which on the same principle would, after a length of time, be evidence as against third persons not claiming by or through the grantor. In the case before us the deed from the trustees of the University of Pennsylvania of the 3d May 1785 recites a proclamation by the constituted authorities requiring Parrock to render himself and abide his trial, and that he did neither; all of which are matters in pais as much as a power of attorney; for a proclamation is matter in pais, and proved by the gazette. 1 Stark. Ev. 413. It also appears that possession had been held by the defendants claiming under this deed for more than fifty years. Under these circumstances the rule of law is that the recital becomes evidence prima facie against third persons. There was, therefore, no error in the court in admitting the evidence.
Judgment affirmed.